     Case 1:20-cv-00754 Document 1 Filed 03/18/20 USDC Colorado Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No.

ARTHUR MCMAHON, individually and on behalf of all others similarly situated,

                       Plaintiff,

v.

BRECKENRIDGE GRAND VACATIONS, LLC d/b/a PEAK 8 PROPERTIES, LLC, a
Colorado limited liability company,

                       Defendant.


                   CLASS ACTION COMPLAINT AND JURY DEMAND


        Plaintiff Arthur McMahon (“McMahon” or “Plaintiff”) brings this Class Action

Complaint and Demand for Jury Trial (“Complaint”) against Defendants Breckenridge Grand

Vacations, LLC d/b/a Peak 8 Properties, LLC, (“BGV” or “Peak 8” or “Defendant”) to (1)

challenge Defendant’s practice of improperly classifying its sales personnel as independent

contractors, (2) recover overtime wages and benefits to Plaintiff and Class for time worked while

employed, and (3) enjoin Defendant from misclassifying salespersons as independent contractors

going forward. Plaintiff, for his Complaint, alleges as follows upon personal knowledge as to

herself and her own acts and experiences, and, as to all other matters, upon information and

belief, including investigation conducted by her attorneys.

                                    NATURE OF THE ACTION

         1.    Defendant BGV is a Colorado limited liability company that engages in the

 practice of renting and selling timeshare-based real estate.

         2.    Defendant BGV does business under the name of four entities. These entities are

                                                 1
 Case 1:20-cv-00754 Document 1 Filed 03/18/20 USDC Colorado Page 2 of 14




Gold Point Resort, Grand Timber Lodge, the Grand Lodge on Peak 7, and the Grand Colorado

on Peak 8.

       3.     To drive sales, Defendants hire salespersons to pitch and sell timeshares in

Summit County, Colorado.

       4.     Unfortunately for Plaintiff and the alleged Class, Defendant improperly

categorizes their salespersons as independent contractors in violation of the Fair Labor

Standards Act (FLSA).

       5.     The Defendant has violated the FLSA willfully and unfairly by categorizing their

salespersons as independent contractors, thus not having to pay them overtime wages, benefits,

and reaping the company tax benefits.

       6.     The Supreme Court has directed that the economic realities of the relationship

between employer and worker dictates the status of the employee, with the focal point being,

“whether the individual is economically dependent on the business to which he renders service,

or is, as a matter of economic fact, in business for himself.” Bartles v. Birmingham, 332 U.S.

126, 67 S.Ct. 1547, 1549 (1947).

       7.     The FLSA requires that employees meet a clear balancing test to determine

whether an employee is an employee or an independent contractor. The tests includes: (1) the

extent to which the services rendered are an integral part of the principal’s business; (2)

permanency of the relationship; (3) amount of the alleged contractor’s investment in facilities

and equipment; (4) nature and degree of control by the principal; (5) alleged contractor’s

opportunities for profit and loss; (6) the amount of initiative, judgment, or foresight in open

market competition with others required for the success of the claimed independent contractor;

and (7) the degree of independent business organization and operation.


                                                 2
  Case 1:20-cv-00754 Document 1 Filed 03/18/20 USDC Colorado Page 3 of 14




        8.      Additionally, Defendant has willfully violated the Colorado Wage Act (“CWA”)

by unfairly categorizing their salespersons as independent contractors.

        9.      Under Colorado law a worker is presumed an employee until there is, “evidence

that such individual is engaged in an independent trade, occupation, profession, or business and

is free from control and direction in the performance of the service…” Colorado Revised Statute

§ 8-70-115(c).

        10.     The same Colorado statute provides a set of factors to be considered when

determining whether a worker is in fact an employee or independent contractor:

             a. Require the individual to work exclusively for the person for whom services are
                performed; except that the individual may choose to work exclusively for the said
                person for a finite period of time specified in the document;

             b. Establish a quality standard for the individual; except that such person can
                provide plans and specifications regarding the work but cannot oversee the actual
                work or instruct the individual as to how the work will be performed;

             c. Pay a salary or hourly rate but rather a fixed or contract rate;

             d. Terminate the work during the contract period unless the individual violates the
                terms of the contract or fails to produce a result that meets the specifications of
                the contract;

             e. Provide more than minimal training for the individual;

             f. Provide tools or benefits to the individual; except that materials and equipment
                may be supplied;

             g. Dictate the time of performance; except that completion schedule and range of
                mutually agreeable work hours may be established;

             h. Pay the individual personally but rather makes checks payable to the trade or
                business name of the individual; and


             i. Combine his business operations in any way with the individual’s business, but
                instead maintains such operations as separate and distinct.

CO. Rev. Stat. § 8-70-115(c)

                                                   3
  Case 1:20-cv-00754 Document 1 Filed 03/18/20 USDC Colorado Page 4 of 14




        11.    Defendant has deprived Plaintiff and Plaintiff Class of actual wages, overtime

wages, and benefits by willfully misclassifying them as independent contractors in lieu of

regular employees as the FLSA and Colorado Wage Act would require.

        12.    By willfully misclassifying the Plaintiff and Plaintiff Class as independent

contractors, the Defendant has purposefully and successfully gone without paying the rightful

amount of employment taxes owed to Internal Revenue Service and Colorado State

Government.

        13.    The FLSA and CWA were enacted to protect employees from the abuses of long

workhours, incorrect pay, and needed benefits. In response to Defendant’s unlawful conduct,

Plaintiff brings this action seeking injunctive relief, requiring Defendant to correctly classify

their employees, as well as an award of damages stipulated by the FLSA and CWA that would be

the equivalent to two years of owed overtime backpay (three if proven to be willful), together

with costs, and reasonable attorneys’ fees.

                                              PARTIES

        14.    Plaintiff Art McMahon is a natural person and resident of Breckenridge,

Colorado.

        15.    Defendant Breckenridge Grand Vacations, LLC, is a Colorado limited liability

company, and is the parent company of Peak 8 Properties, LLC, which is located and

headquartered at 100 S. Main St., Breckenridge, Colorado 80424. On information and belief,

officers and directors exert operational control over their timeshare salespeople, control business

strategy, daily operations, office and office settings, sales goals, and advertising requirements.

                                 JURISDICTION AND VENUE

        16.    The Court has subject matter jurisdiction over this action pursuant to the Fair

                                                  4
  Case 1:20-cv-00754 Document 1 Filed 03/18/20 USDC Colorado Page 5 of 14




Labor Standards Act (FLSA), 29 U.S.C. §216 et seq, a federal statute. The Court also has

jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332 (“CAFA”).

        17.    This Court has supplemental subject-matter jurisdiction over the ancillary and

pendent state law claim under 28 U.S.C. § 1367.

        18.    The Court has personal jurisdiction over BGV because, on information and belief,

it is headquartered and licensed within the District of Colorado.

        19.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) as the Defendant

resides in the District of Colorado.

                             COMMON FACTUAL ALLEGATIONS

        20.    Defendant is a company that is engages and has the primary business model of

selling and renting timeshare real estate within Summit County, Colorado.

        21.    Defendant hires “sales brokers” on contract basis as alleged “independent

contractors” to perform tasks and sales directed as Defendant instructs.

        22.    Defendant requires “sales brokers” to create and form their own entity to do

business for Defendant, and require the entity to be formed prior to sales beginning. This can be

seen within the Office Policy Manual for Peak 8 Properties, LLC, Page 6, Subsection D.

        23.    Defendant has their “sales brokers” sign contracts that inform the sales brokers

they are working as independent contractors, despite their treatment of sales brokers as

employees under the definition and tests determined by the FLSA.

        24.    Defendant requires their sales people to rent an office space from them for

$200/month, and sends out an office manual to all of their “employees” which includes their

“independent contractors”.

        25.    Defendant sets and creates the schedules for their salespersons, generates and


                                                 5
  Case 1:20-cv-00754 Document 1 Filed 03/18/20 USDC Colorado Page 6 of 14




provides leads for the salespersons, determines what sales pitches and advertisements are

appropriate, dictates what salespersons can wear, set requirements for meeting length with

potential clients, and when they can leave the office. All of this is evidence of the control that is

exerted by the Defendant over their independent contractors, proving the lack of control the

independent contractors have over their work.

        26.    Defendant is by definition, under the FLSA, an enterprise which owes a duty to

employees in the form of wages, overtime, and benefits. The FLSA defines an enterprise as (1) a

business whose annual dollar volume of sales or business done is at least $500,000; or (2)

hospitals, businesses providing medical or nursing car for residents, schools and preschools, and

government agencies. In the alternative, companies who are not labeled enterprises may still be

liable to cover their employees if they engage in interstate commerce. The Defendant has

engaged in interstate commerce when its primary method and business goal is to sell stake in

timeshared real estate to clients across the United States. Additionally, the Defendant has done

over $500,000 annually in sales.

        27.    The Defendant has used the company required construction of the independent

contractor entity as a salesperson scheme that purposefully deprives employees of proper wages

and benefits that are guaranteed to them by the FLSA, as well as, depriving the Internal Revenue

Service and Colorado State government of their owed taxes.

                       FACTS SPECIFIC TO PLAINTIFF MCMAHON

        28.    Plaintiff began working for BGV in or around the end of the year in 1997. As

part of the hiring process, BGV required Plaintiff to license and create his own entity so they

could purposefully misclassify Plaintiff as an independent contractor.

        29.    On February 15, 2008, BGV required Plaintiff to change his payroll status with


                                                  6
  Case 1:20-cv-00754 Document 1 Filed 03/18/20 USDC Colorado Page 7 of 14




the company. Plaintiff’s name was listed instead of the Plaintiff’s entity that Defendant had

required for payment.

        30.    On September 18, 2010, BGV d/b/a Peak 7, LLC required Plaintiff to sign a

“Declaration of Independent Contractor Status Form”. This form holds nine criteria that

Defendant states the business will not provide/supply; however, this is contrary to their actual

business’s practice.

        31.    Within Declaration of Independent Contractor Status Form’s nine criteria

includes: (1) the business DOES NOT establish a quality standard for the individual; (2) the

business DOES NOT pay the individual personally instead of making payment or checks payable

to the trade or business name of the individual; and (3) the business DOES NOT dictate the time

of performance. The Plaintiff contends that the Defendant does in fact and in practice, require all

of these practices in order to successfully work for the Defendant’s business.

        32.    On December 5, 2010, Breckenridge Grand Vacations supplied Plaintiff’s

“independent entity” with a paycheck.

        33.    On October 16, 2011, Defendant supplied Plaintiff with a Notice of Performance

(“NOP”) which was reprimanding several aspects of his performance. Initially the NOP

discusses the Plaintiff’s superior sales record in winter months then the corresponding sales

record’s for the spring and summer sales. The NOP continues to set forth rules and regulations

for Plaintiff to comply with, these rules include: (1) mandatory repairment of relationships within

the work place, (2) explicit explanation of Plaintiff’s role within the business, (3) Defendant’s

requirement of adaptation of presentation for sales, (4) Defendant’s requirement to become more

coachable and willing to take corrective actions by Defendant’s managers when necessary, and

(5) requirement for improvement of sales.


                                                 7
  Case 1:20-cv-00754 Document 1 Filed 03/18/20 USDC Colorado Page 8 of 14




        34.    On April 3, 2013, Plaintiff received an Interoffice Memorandum from Michael C.

Millisor, President, regarding Plaintiff’s absence from required Great Vacation Training

Sessions. The Interoffice Memorandum states that the Defendant Company has a strict policy on

mandatory attendance to one training session per month, and states these are a requirement for

continued employment by Defendant BGV. Defendant docked Plaintiff $100 from a paycheck

for failure to attend the mandatory meeting, and lost privileges to Defendant’s company tickets

to sporting and cultural events for a 6 month period.

        35.    On Sunday, April 3, 2016 at 10:30 AM, Defendant had David McEnery contact

Plaintiff about confirming his individual entity status and establishing his company.

        36.    On Monday, May 30, 2016 at 7:24 PM, Defendant had Dave Stroeve contact

Plaintiff about new independent contractor and office polices and requested Plaintiff’s signature

on both documents. Additionally, Dave Stroeve said he would be attending Plaintiff’s meetings

during the week. This agreement and office policy are attached hereto as Exhibits A and B.

        37.    On Sunday, July 2, 2017, at 3:50 PM, John Liner emailed Plaintiff stating that it

was the annual updated independent contractor agreement and office policy manual. John Liner

requested signature on both of these.

        38.    On Tuesday, October 22, 2019 at 3:23 PM, John Liner emailed Plaintiff notifying

him of his immediate termination.

        39.    Throughout Plaintiff’s employment he was required to stay onsite, working, for

shifts that lasted from 8:30AM until 6:00PM, sometimes until 9:00PM.

        40.    On Friday, December 6, 2019, Chief Operating Officer Nick Doran furnished a

general release and waiver of claims to Plaintiff. The general release and waiver of claims

provides the Defendant will pay a lump sum of $20,000 that is currently and already owed to the


                                                8
  Case 1:20-cv-00754 Document 1 Filed 03/18/20 USDC Colorado Page 9 of 14




Plaintiff in advance.

        41.    Within the general release and waiver, Defendant BGV requests release and

waiver from Plaintiff for the following statutes: Age Discrimination Act in Employment Act,

Worker Adjustment and Retraining Notification Act, Colorado Anti-Discrimination Act, Civil

Rights Act of 1964, Americans with Disabilities Act, Executive Order 11246, Civil Rights Act of

1866, the National Labor Relations Act, the Contractor Retirement Income Security Act,

Sarbanes-Oxley Act of 2002, and any and all other municipal, state, and/or federal statutory,

executive order, or constitutional provisions pertaining to the relationship between Contractor

and BGV, regardless of the characterization of that relationship.

        42.    Evidenced by the aforementioned document in paragraphs 37 and 38, the

Defendant is attempting to obtain a signature from the Plaintiff for release and waiver of claims

by promising to provide the $20,000 of owed, yet withheld compensation.

        43.    For all times during his employment and relationship with Defendant, Plaintiff

was required to adhere to their strict schedule policies, meeting policies, dress code, stay onsite

for sales, use their required and assigned clients and property listings, adhere to their sales

practices, comply with mandatory trainings and annual goals, and required separate entity

formation.

                               CLASS ACTION ALLEGATIONS

        44.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule (b)(3) on behalf of himself and all others similarly situated and seeks certification of

the following Class:

       Misclassification Employee Class: All persons in the United States who, from two
       years prior to the filing of the instant action until the date notice is disseminated, (1) were
       employed by Defendant for a sales position, (2) were classified as an independent
       contractor, and (3) did not receive overtime wages and benefits.

                                                  9
  Case 1:20-cv-00754 Document 1 Filed 03/18/20 USDC Colorado Page 10 of 14




        45.    The following individuals are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and its current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released. Plaintiff anticipates the need to amend the class definitions following appropriate

discovery.

        46.    Numerosity: The exact size of the Class unknown and not available to Plaintiff

at this time, but it is clear that individual joinder is impracticable. On information and belief,

Defendant willfully misclassified previous and current employees as independent contractors

within this Class. Members of the Class can be easily identified through Defendant’s

employment records.

        47.    Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

               a. Whether Defendant’s conduct constitutes a violation of the FLSA;

               b. Whether Defendant’s conduct was a willful violation of the FLSA; and

               c. Whether Defendant’s conduct was a willful avoidance of classifying
                  employees as independent contracts for the purpose of avoiding tax and
                  benefit liabilities.

        48.    Adequate Representation: This class action is also appropriate for certification

                                                 10
  Case 1:20-cv-00754 Document 1 Filed 03/18/20 USDC Colorado Page 11 of 14




because Defendant has acted or refused to act on grounds generally applicable to the Class and as

a whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible

standards of conduct toward the members of the Class and making final class-wide injunctive

relief appropriate. Defendant’s business practices apply to and affect the members of the Class

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Class as a whole, not on facts or law applicable only to Plaintiff. Additionally, the

damages suffered by individual members of the Class will likely be small relative to the burden

and expense of individual prosecution of the complex litigation necessitated by Defendant’s

actions. Thus, it would be virtually impossible for the members of the Class to obtain effective

relief from Defendant’s misconduct on an individual basis. A class action provides the benefits

of single adjudication, economies of scale, and comprehensive supervision by a single court.

Economies of time, effort, and expense will be fostered and uniformity of decisions will be

ensured.

                                   FIRST CLAIM FOR RELIEF
                           Overtime Pay Under Fair Labor Standards Act
                                       29 U.S.C. § 201 et. seq.
           49.   The allegations in paragraphs 17 through 44 above are re-alleged and

incorporated by reference.

           50.   Defendant BGV was at all relevant times the employer, within the meaning of the

Fair Labor Standards Act, 29 U.S.C. § 201 et. seq. (“FLSA”), and engaged in the business of

selling timeshare real estate.

           51.   Plaintiff was employed by Defendant BGV d/b/a Peak 8 Properties, LLC, from

approximately 1997 until October 22, 2019.

           52.   Plaintiff entered into a contract of employment with Defendant from

approximately 1997 until each individual updated contract was presented to continue working.

                                                 11
  Case 1:20-cv-00754 Document 1 Filed 03/18/20 USDC Colorado Page 12 of 14




         53.    Plaintiff frequently worked in excess of 40 hours per week.

         54.    Defendant BGV suffered and permitted such overtime work to be performed by

Plaintiff and Plaintiff Class.

         55.    During his twenty-two years of employment, Plaintiff was never paid on a time-

and-a-half basis for overtime work, as required by the FLSA and regulations promulgated there

under by the Secretary of Labor.

         56.    Defendant also did not pay members of the class overtime and benefits, in

violation of the FLSA.

         57.    Plaintiff is entitled, by virtue of Defendant’s violations of the FLSA, to recover

unpaid overtime wages owed to him for hours he worked in excess of forty hours per week

without receiving overtime.

         58.    Plaintiff is also entitled to recover from Defendant an additional amount as

liquidated damages, reasonable attorney’s fees, costs, and interest, all as contemplated by 29

U.S.C. §216(b) of the FLSA.

                                  SECOND CLAIM FOR RELIEF
                                 Unpaid Overtime Wages to Employees
                                   CO. Rev. Stat. § 8-4-109 et. seq.

         59.    The allegations in paragraphs 17 through 44 above are re-alleged and

incorporated by reference.

         60.    Defendant BGV was at all relevant times the employer, within the meaning of the

Colorado Wage Act § 8-4-101 et. seq. (“CWA”), and engaged in the business of selling

timeshare real estate.

         61.    Plaintiff and the members of the alleged Class were employed by Defendant BGV

d/b/a Peak 8 Properties, LLC, from approximately 1997 until October 22, 2019.


                                                 12
  Case 1:20-cv-00754 Document 1 Filed 03/18/20 USDC Colorado Page 13 of 14




        62.    Plaintiff entered into a contract of employment with Defendant from

approximately 1997 until each individual updated contract was presented to continue working.

        63.    Plaintiff frequently worked in excess of 40 hours per week.

        64.    Defendant BGV suffered and permitted such overtime work to be performed by

Plaintiff and the Class.

        65.    During his twenty-two years of employment, Plaintiff was never paid on a time-

and-a-half basis for overtime work, as required by the Colorado Wage Act.

        66.    Plaintiff and the Class are entitled, by virtue of Defendant’s violations of the

CWA, to recover unpaid overtime wages owed to him for hours he worked in excess of forty

hours per week without receiving overtime.

        67.    Plaintiff is also entitled to recover from Defendant an additional amount as

liquidated damages, reasonable attorney’s fees, costs, and interest, all as contemplated by CO.

Rev. Stat. § 8-4-109 et. seq.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Art McMahon, individually and on behalf of the Class, prays

for the following relief:

        1.     An order certifying the Class as defined above, appointing Plaintiff Art McMahon

as the representative of the Class, and appointing his counsel as Class Counsel;

        2.     An award of actual monetary loss from such violations; and the additional

liquidated damages that are allowed under the FLSA. The gross total of which will be paid into

a common fund for the benefit of the Plaintiff and Class Members;

        3.     Extended lookback period, in accordance with the FLSA, with damages and

liquidated damages in case the willful and knowing violations are proven;


                                                13
 Case 1:20-cv-00754 Document 1 Filed 03/18/20 USDC Colorado Page 14 of 14




        4.     An injunction requiring Defendant to cease all misclassification of current and

future employees as independent contractors;

        5.     An award of reasonable attorneys’ fees and costs to be paid out of the common

fund prayed for above;

        6.     An award of pre- and post-judgment interest;

        7.     Such other further relief that the Court deems reasonable and just.

                                         JURY DEMAND

       Plaintiff request a trial by jury of all claims that can be tried.


                                               Respectfully Submitted,

                                               ART MCMAHON, individually and on behalf of a
                                               Class of similarly situated individuals

Dated: March 18, 2020                          By:_____/s/ Patrick H. Peluso
                                                     One of Plaintiff’s Attorneys

                                               Steven L. Woodrow
                                               swoodrow@woodrowpeluso.com
                                               Patrick H. Peluso
                                               ppeluso@woodrowpeluso.com
                                               Woodrow & Peluso, LLC
                                               3900 E. Mexico Avenue, Suite 300
                                               Denver, Colorado 80210
                                               Tel: 720-213-0675
                                               Fax: 303-927-0809

                                               Attorneys for Plaintiff and the Class




                                                  14
